DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 and 12/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, line 1, "apparatus" should be "--- the apparatus ----"
Appropriate corrections are required.

35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	The limitation of claims 1, 8 and 14 that recite(s) “processing element are configured to establish….,” is being treated in accordance with 112 (f) because the function of a processing element is modified by the term “configured to” which is a word that serves as a generic placeholder for structure that performs the recited function (i.e., the claim uses a term that is a substitute for “configured to”).

	Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 3, 10, 15 and 16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 10 [0038] lines 1-6 of the specification discloses “Processing Element - refers to various elements or combinations of elements. Processing elements include, for example, circuits such as an ASIC (Application Specific Integrated Circuit), portions or circuits of individual processor cores, entire processor cores, individual processors, programmable hardware devices such as a field programmable gate array (FPGA), and/or larger portions of systems that include multiple processors” corresponds to a processing element of Fig.3 processor(s) 302 and Fig.4 processor(s) 404.
          	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the
Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 8, 9, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No.: US 10,201,031 B2 in view of Vaks et al. [hereinafter as Vaks], US 2017/0013050 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of patent application discloses A base station, comprising: an antenna; a radio operatively coupled to the antenna; a processing circuitry operatively coupled to the radio; wherein the antenna, radio, and processing circuitry are configured to: establish a communication link with a wireless device, wherein the communication link aggregates radio resources according to a first wireless communication technology and a second wireless communication technology, wherein the first wireless communication technology is different from the second wireless communication technology, wherein establishing radio resource aggregation for the communication link comprises: receive an indication from the wireless device to suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device; suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device in response to the indication to suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device; receive an indication from the wireless device to resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device; and resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device in response to the indication to resume use of radio resources 
	The patent application does not disclose comparing an expected length of the wireless communication activity to a threshold.              
	However, Vaks discloses comparing an expected length of the wireless communication activity to a threshold (Fig.1-3 [0042]).                                                 	              	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include comparing an expected length of the wireless communication activity to a threshold as taught by Vaks is to be added in the patent application.                      	                                                                                       	Applicant's claim 1 merely broaden the scope of patent application claim 1 by eliminating the term “establishing radio resource aggregation for the communication link comprises: indicating to the wireless device to perform one or more Wi-Fi acquisition measurements for each of one or more Wi-Fi terminals; receiving a measurement report from the wireless device in response to the indication to perform the one or more Wi-Fi acquisition measurements for each of the one or more Wi-Fi terminals; indicating to a selected Wi-Fi terminal to provide Wi-Fi radio resources to the wireless device; receiving an acknowledgement from the selected Wi-Fi terminal in response to the indicating to provide Wi-Fi radio resources to the wireless device; indicating to the wireless device to associate with the selected Wi-Fi terminal; receiving an indication from the wireless device that the wireless device is associated with the selected Wi-Fi terminal; and receiving an indication from the selected Wi-Fi terminal that the wireless device is associated with the selected Wi-Fi terminal; receive an indication from the In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 2, the patent application does not disclose if the expected length of the wireless communication activity is below or above an expected length threshold.                
	However, Vaks discloses if the expected length of the wireless communication activity is below or above an expected length threshold (Fig.1-3 [0042]). 	                                                                       	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include if the expected length of the wireless communication activity is below or above an expected length threshold as taught by Vaks is to be added in the patent application.

Regarding claim 8, the claim 15 of patent application discloses An apparatus for implementation in a base station, comprising: one or more processing circuitries, configured to: establish a communication link with a wireless device, wherein the communication link aggregates radio resources according to a first wireless communication technology and a second wireless communication technology, wherein the first wireless communication technology is different from the second wireless communication technology, wherein establishing radio resource aggregation for the communication link comprises: indicating to the wireless device to perform one or more Wi-Fi acquisition measurements for each of one or more Wi-Fi terminals; receiving a measurement report from the wireless device in response to the indication to perform the one or more Wi-Fi acquisition measurements for each of the one or more Wi-Fi terminals; indicating to a selected Wi-Fi terminal to provide Wi-Fi radio resources to the wireless device; receiving an acknowledgement from the selected Wi-Fi terminal in response to the indicating; indicating to the wireless device to associate with the selected Wi-Fi terminal; receiving an indication from the wireless device that the wireless device is associated with the selected Wi-Fi terminal; and receiving an indication from the selected Wi-Fi terminal that the wireless device is associated with the selected Wi-Fi terminal; receive an indication from the wireless device to suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device; suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device in response to the indication to suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device; receive an indication from the wireless device to resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device; and resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device in response to the indication to resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device.
	The patent application does not disclose based at least in part on one or more characteristics of the wireless communication activity.
	However, Vaks discloses based at least in part on one or more characteristics of the wireless communication activity (Fig.1-3 [0042]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include based at least in part on one or more characteristics of the wireless communication activity as taught by Vaks is to be added in the patent application.                      	                                                                                              	Applicant's claim 8 merely broaden the scope of patent application claim 15 by eliminating the term “establishing radio resource aggregation for the communication link comprises: indicating to the wireless device to perform one or more Wi-Fi acquisition measurements for each of one or more Wi-Fi terminals; receiving a measurement report from the wireless device in response to the indication to perform the one or more Wi-Fi acquisition measurements for each of the one or more Wi-Fi terminals; indicating to a selected Wi-Fi terminal to provide Wi-Fi radio resources to the wireless device; receiving an acknowledgement from the selected Wi-Fi terminal in response to the In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 9, the patent application does not disclose if the expected length of the wireless communication activity is below or above the expected length threshold.
	However, Vaks discloses if the expected length of the wireless communication activity is below or above the expected length threshold (Fig.1-3 [0042]). 	                    	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include if the expected length of the wireless communication activity 

Regarding claim 14, the claim 15 of patent application discloses An apparatus for implementation in a base station, comprising: one or more processing circuitries, configured to: establish a communication link with a wireless device, wherein the communication link aggregates radio resources according to a first wireless communication technology and a second wireless communication technology, wherein the first wireless communication technology is different from the second wireless communication technology, wherein establishing radio resource aggregation for the communication link comprises: indicating to the wireless device to perform one or more Wi-Fi acquisition measurements for each of one or more Wi-Fi terminals; receiving a measurement report from the wireless device in response to the indication to perform the one or more Wi-Fi acquisition measurements for each of the one or more Wi-Fi terminals; indicating to a selected Wi-Fi terminal to provide Wi-Fi radio resources to the wireless device; receiving an acknowledgement from the selected Wi-Fi terminal in response to the indicating; indicating to the wireless device to associate with the selected Wi-Fi terminal; receiving an indication from the wireless device that the wireless device is associated with the selected Wi-Fi terminal; and receiving an indication from the selected Wi-Fi terminal that the wireless device is associated with the selected Wi-Fi terminal; receive an indication from the wireless device to suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device; suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device in response to the indication to suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device; receive an indication from the wireless device to resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device; and resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device in response to the indication to resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device.
	The patent application does not disclose based at least in part on one or more characteristics of the wireless communication activity.
	However, Vaks discloses based at least in part on one or more characteristics of the wireless communication activity (Fig.1-3 [0042]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include based at least in part on one or more characteristics of the wireless communication activity as taught by Vaks is to be added in the patent application.                      	                                                                                              	Applicant's claim 14 merely broaden the scope of patent application claim 15 by eliminating the term “establishing radio resource aggregation for the communication link comprises: indicating to the wireless device to perform one or more Wi-Fi acquisition measurements for each of one or more Wi-Fi terminals; receiving a measurement report from the wireless device in response to the indication to perform the one or more Wi-Fi In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 15, the patent application does not disclose if the expected length of the wireless communication activity is below or above an expected length threshold.                
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation: "Suspend/resume functionality for LWA", 3GPP DRAFT; R2-156743,
hereinafter "Intel" in view of Damnijanovic et al. [hereinafter as Damnijanovic], US 2014/0321376 A1 further in view of Vaks et al. [hereinafter as Vaks], US 2017/0013050 A1.
Regarding claim 1, Intel discloses wherein establish a communication link with a base station, wherein the communication link with the base station aggregates radio resources according to a first wireless communication technology and a second (see title, where LWA stands for LTE-WLAN aggregation);
determine to perform wireless communication activity with another device according to the second wireless communication technology, wherein the wireless communication activity with the other device is not associated with the communication link with the base station (section 1 and page 2 lines 1-3, where the suspension of WLAN for LWA is triggered to the eNB so as to allow the UE to perform WLAN micro transactions with other devices in other wireless LANs); and
determine whether to suspend or terminate use by the communication link with the base station of radio resources according to the second wireless communication technology 
(second line on page 2, where the UE informs the eNB that no WLAN resources can be used for LWA) to perform the wireless communication activity based at least in part comparing an expected length of the wireless communication activity to a threshold (second line on page 2, where the UE informs the eNB that no WLAN resources can be used for LWA and lines 2-30, performing the wireless communication activity/ transactions based on comparing availability duration of WLAN suspend-resume procedure to allow WLAN micro transactions as shown in WLAN Connection Status Report message of Appendix A).
	However, Intel does not specifically disclose a wireless device, comprising:
an antenna; a radio operatively coupled to the antenna; a processing element operatively coupled to the radio, wherein the antenna, radio, and processing element are configured to: perform the wireless communication activity based at least in part comparing an expected length of the wireless communication activity to a threshold, in (Fig.1 [0037], wireless device), comprising: an antenna (Fig.11 [0114], an antenna); a radio operatively coupled to the antenna (Fig.11 [0114], a radio operatively coupled to the antenna);
a processing element operatively coupled to the radio, wherein the antenna, radio, and processing element are configured to (Fig.1 [0020], processor and Fig.11 [0114], a processing element operatively coupled to the radio, wherein the antenna, radio,
and processing element are configured to):
perform the wireless communication activity based at least in part comparing an expected length of the wireless communication activity to a threshold (Fig.6A-C [0071], wireless communication activity based on periodic/length, threshold or event-based and Fig.13 [0124]-[0127], LTE-WLAN wireless communication activity based on comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Intel to incorporate the teaching of Damnjanovic in order to achieve a maximum data rate for current channel conditions and the current modulation and coding scheme.
	It would have been beneficial to use the WLAN downlink scheduling intervals which may be both periodic and threshold or event-based, such that WLAN downlink scheduling occurs at the expiration of each WLAN downlink period, and additionally whenever the content of the WLAN transmit buffer drops to or below a threshold. In the example of FIG.6C, the WLAN downlink scheduling intervals may be strictly threshold or 
	Even though Intel and Damnjanovic disclose wherein perform the wireless communication activity based at least in part comparing an expected length of the wireless communication activity to a threshold but Intel and Damnjanovic does not expressly discloses comparing an expected length of the wireless communication activity to a threshold, in the same field of endeavor, Vaks teaches wherein perform the wireless communication activity based at least in part comparing an expected length of the wireless communication activity to a threshold (Fig.1-3 [0042], performing wireless communication activity/synchronous processing based at least in part comparing the expected response time of the service request to a response time threshold).         	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Intel and Damnjanovic to incorporate the teaching of Vaks in order to provide for efficient management of service platform resources.
	It would have been beneficial to compare the expected response time of the service request to a response time threshold. If the expected response time is greater than the threshold ( e.g., 1 second, 2 seconds, ... , 5 seconds, etc.), then the service request will be designated for asynchronous processing (303:Async). Otherwise, the service request will be designated for synchronous processing (303: Sync) as taught by 

Regarding claim 2, Intel, Damnjanovic and Vaks disclosed all the elements of claim 1 as stated above wherein Intel further discloses the wireless device is configured to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is below an expected length threshold (page 2 lines 1-30, the wireless device is configured to suspend use by the communication link with the eNB base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity/ WLAN micro transactions if the availability duration of WLAN micro transactions/the wireless communication activity is below an expected length threshold/ availability duration of WLAN suspend-resume procedure as shown in WLAN Connection Status Report message of Appendix A), wherein the wireless device is configured to terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is above the expected length threshold (page 2 lines 1-30, the wireless device is configured to suspend use by the communication link with the eNB base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity/ WLAN micro transactions if the availability duration of WLAN micro transactions/the wireless communication activity is above the expected length threshold/ availability duration of WLAN suspend-resume procedure as shown in WLAN Connection Status Report message of Appendix A). Damnjanovic also discloses the wireless device is configured to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is below an expected length
threshold (Fig.6A-C [0071], the wireless device is configured to suspend use by the communication link with the LTE base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity (by comparing) if the availability interval period of the wireless communication activity is below threshold or event-based and Fig.13 [0124]-[0127], comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370 to suspend use by communication link with the LTE base station), wherein the wireless device is configured to terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is above the expected length threshold (Fig.6A-C [0071], the wireless device is configured to terminate use by the communication link with the LTE base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity (by comparing) if the availability interval period of the wireless communication activity is above threshold or event-based and Fig.13 [0124]-[0127], comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370 to terminate use by communication link with the LTE base station). Vaks further discloses wherein if the expected length of the wireless communication activity is below or above the expected length threshold (Fig.1-3 [0042], comparing/performing wireless communication activity/synchronous processing based on the expected response time of the service request to a response time threshold).

Regarding claim 3, Intel, Damnjanovic and Vaks disclosed all the elements of claim 1 as stated above wherein Intel further discloses the wireless device determines to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity, the antenna, radio, and processing element are further configured to:
provide an indication to the base station to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device (page 2 lines 1-4, provide an indication to the eNB base station to suspend use of radio resources (e.g., temporarily not available) according to the second wireless communication technology WLAN when communicating with the wireless device UE); perform, after providing the indication to the base station to suspend use of radio resources according to the second wireless communication technology when
communicating with the wireless device, the wireless communication activity (page 2 lines 1-30, perform the wireless communication activity/WLAN micro transactions after providing the indication to the eNB base station to suspend use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE); and
provide, after performing the wireless communication transaction, an indication to the base station to resume use of radio resources according to the second wireless
communication technology when communicating with the wireless device (page 2 lines 1-30, provide an indication/inform to the eNB base station to resume use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE after performing the wireless communication transaction).

Regarding claim 4, Intel, Damnjanovic and Vaks disclosed all the elements of claim 3 as stated above wherein Intel further discloses wherein the indication to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology (page 2 lines 1-30, the indication to suspend use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE is provided using the first wireless communication technology LTE), and
wherein the indication to resume use of radio resources according to the second wireless communication technology when communicating with the wireless device is
provided using the first wireless communication technology (page 2 lines 1-30, the indication to resume use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology).

Regarding claim 5, Intel, Damnjanovic and Vaks disclosed all the elements of claim 1 as stated above wherein Intel further discloses the radio resources of the communication link with the base station according to the second wireless communication technology are maintained when used by the communication link with the base station of radio resources according to the second wireless communication technology is suspended (page 2 lines 1-30, the radio resources of the communication link with the eNB base station according to the second wireless communication technology WLAN are maintained (e.g., without initiating the WT Release procedure/ without terminating LWA) when used by the communication link with the eNB base station of radio resources through LTE according to the second wireless communication technology WLAN is suspended). Additionally, Damnjanovic discloses the radio resources of the communication link with the base station according to the second wireless communication technology are maintained (Fig.4 [0059], the LTE-WLAN communication link with the eNB base station according to the second wireless communication technology WLAN are maintained).

Regarding claim 6, Intel, Damnjanovic and Vaks disclosed all the elements of claim 1 as stated above wherein Intel further discloses the wireless communication activity comprises one or more of: a periodic data exchange with a paired device; 

a scan for service according to the second wireless communication technology (page 1 2. Discussion lines 1-24, a scan for service according to the second wireless communication technology WLAN availability). Additionally, Damnjanovic discloses wherein the wireless communication activity comprises one or more of: a periodic data exchange with a paired device; a data exchange associated with a continuity service between the wireless device and another wireless device; or
a scan for service according to the second wireless communication technology (Fig.5 [0069], a periodically data exchange with a paired device in LTE-WLAN aggregation).

Regarding claim 7, Intel, Damnjanovic and Vaks disclosed all the elements of claim 1 as stated above wherein Intel further discloses the first wireless communication technology comprises a cellular communication technology, wherein the second wireless communication technology comprises a wireless local area networking (WLAN) technology (page 1 1. Introduction lines 1-7, the first wireless communication technology comprises a cellular communication technology RAN2 LTE supporting LWA, wherein the second wireless communication technology comprises a wireless local area networking (WLAN) technology).

Regarding claim 8, Intel discloses wherein establish a communication link with a base station, wherein the communication link with the base station aggregates radio resources according to a first wireless communication technology and a second (see title, where LWA stands for LTE-WLAN aggregation);
determine to perform wireless communication activity with another device according to the second wireless communication technology, wherein the wireless communication activity with the other device is not associated with the communication link with the base station (section 1 and page 2 lines 1-3, where the suspension of WLAN for LWA is triggered to the eNB so as to allow the UE to perform WLAN micro transactions with other devices in other wireless LANs); and
determine whether to suspend or terminate use by the communication link with the base station of radio resources according to the second wireless communication technology (second line on page 2, where the UE informs the eNB that no WLAN resources can be used for LWA) to perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity (second line on page 2, where the UE informs the eNB that no WLAN resources can be used for LWA and page 2 lines 2-30, performing the wireless communication activity/transactions based on one or more characteristics e.g., WLAN suspend-resume procedure to allow WLAN micro transactions as shown in WLAN Connection Status Report message of Appendix A).
	However, Intel does not specifically disclose a wireless device, comprising:
an antenna; a radio operatively coupled to the antenna; a processing element operatively coupled to the radio, wherein the antenna, radio, and processing element are configured to: perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity, in the same field of (Fig.1 [0037], wireless device), comprising: an antenna (Fig.11 [0114], an antenna); a radio operatively coupled to the antenna (Fig.11 [0114], a radio operatively coupled to the antenna);
a processing element operatively coupled to the radio, wherein the antenna, radio, and processing element are configured to (Fig.1 [0020], processor and Fig.11 [0114], a processing element operatively coupled to the radio, wherein the antenna, radio, and processing element are configured to): 
perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity (Fig.6A-C [0071], wireless communication activity based on one or more characteristics of the wireless communication activity e.g., periodic/length, threshold or event-based and Fig.13 [0124]-[0127], LTE-WLAN wireless communication activity based on one or more characteristics of the wireless communication activity e.g., comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Intel to incorporate the teaching of Damnjanovic in order to achieve a maximum data rate for current channel conditions and the current modulation and coding scheme.
	It would have been beneficial to use the WLAN downlink scheduling intervals which may be both periodic and threshold or event-based, such that WLAN downlink scheduling occurs at the expiration of each WLAN downlink period, and additionally whenever the content of the WLAN transmit buffer drops to or below a threshold. In the 
	Even though Intel and Damnjanovic disclose wherein perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity but Intel and Damnjanovic does not expressly discloses
one or more characteristics of the wireless communication activity, in the same field of endeavor, Vaks teaches wherein perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity (Fig.1-3 [0042], performing wireless communication activity/synchronous processing based on one or more characteristics of the wireless communication activity e.g., comparing the expected response time of the service request to a response time threshold).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Intel and Damnjanovic to incorporate the teaching of Vaks in order to provide for efficient management of service platform resources.
	It would have been beneficial to compare the expected response time of the service request to a response time threshold. If the expected response time is greater than the threshold ( e.g., 1 second, 2 seconds, ... , 5 seconds, etc.), then the service 

Regarding claim 9, Intel, Damnjanovic and Vaks disclosed all the elements of claim 8 as stated above wherein Intel further discloses wherein the one or more characteristics of the wireless communication activity comprise at least an expected length of the wireless communication activity (page 2 lines 1-30, the one or more characteristics of the wireless communication activity comprise availability duration of WLAN suspend-resume procedure (i.e., at least an expected length) to allow the wireless communication activity/ WLAN micro transactions as shown in WLAN Connection Status Report message of Appendix A), wherein the wireless device is configured to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is below an expected length threshold (page 2 lines 1-30, the wireless device is configured to suspend use by the communication link with the eNB base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity/ WLAN micro transactions if the availability duration of WLAN micro transactions/ the wireless communication activity is below an expected length threshold/ availability duration of WLAN suspend-resume procedure as shown in WLAN Connection Status Report message of Appendix A), wherein the wireless device (page 2 lines 1-30, the wireless device is configured to suspend use by the communication link with the eNB base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity/ WLAN micro transactions if the availability duration of WLAN micro transactions/ the wireless communication activity is above the expected length threshold/ availability duration of WLAN suspend-resume procedure as shown in WLAN Connection Status Report message of Appendix A). Damnjanovic also discloses wherein the one or more characteristics of the wireless communication activity
comprise at least an expected length of the wireless communication activity (Fig.6A-C [0071], one or more characteristics of the wireless communication activity comprise periodic/length, threshold or event-based of the wireless communication activity upon scheduling interval period and Fig.13 [0124]-[0127], LTE-WLAN wireless communication activity based on one or more characteristics of the wireless communication activity e.g., comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370), wherein the wireless device is configured to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is below an expected length
(Fig.6A-C [0071], the wireless device is configured to suspend use by the communication link with the LTE base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity (by comparing) if the availability interval period of the wireless communication activity is below threshold or event-based and Fig.13 [0124]-[0127], comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370 to suspend use by communication link with the LTE base station),
wherein the wireless device is configured to terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is above the expected length
threshold (Fig.6A-C [0071], the wireless device is configured to terminate use by the communication link with the LTE base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity (by comparing) if the availability interval period of the wireless communication activity is above threshold or event-based and Fig.13 [0124]-[0127], comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370 to terminate use by communication link with the LTE base station). Vaks further discloses wherein if the expected length of the wireless communication activity is below or above the expected length threshold (Fig.1-3 [0042], comparing/performing wireless communication activity/synchronous processing based on the expected response time of the service request to a response time threshold).

Regarding claim 10, Intel, Damnjanovic and Vaks disclosed all the elements of claim 8 as stated above wherein Intel further discloses when the wireless device determines to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity, the antenna, radio, and processing element are further configured to:
provide an indication to the base station to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device (page 2 lines 1-4, provide an indication to the eNB base station to suspend use of radio resources (e.g., temporarily not available) according to the second wireless communication technology WLAN when communicating with the wireless device UE);
perform, after providing the indication to the base station to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device, the wireless communication activity (page 2 lines 1-30, perform the wireless communication activity/WLAN micro transactions after providing the indication to the eNB base station to suspend use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE); and
provide, after performing the wireless communication transaction, an indication to the base station to resume use of radio resources according to the second wireless
(page 2 lines 1-30, provide an indication/inform to the eNB base station to resume use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE after performing the wireless communication transaction).

Regarding claim 11, Intel, Damnjanovic and Vaks disclosed all the elements of claim 10 as stated above wherein Intel further discloses the indication to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology (page 2 lines 1-30, the indication to suspend use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE is provided using the first wireless communication technology LTE), and
wherein the indication to resume use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology (page 2 lines 1-30, the indication to resume use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology).

Regarding claim 12, Intel, Damnjanovic and Vaks disclosed all the elements of claim 8 as stated above wherein Intel further discloses the radio resources of the (page 2 lines 1-30, the radio resources of the communication link with the eNB base station according to the second wireless communication technology WLAN are maintained (e.g., without initiating the WT Release procedure/ without terminating LWA) when used by the communication link with the eNB base station of radio resources through LTE according to the second wireless communication technology WLAN is suspended). Additionally, Damnjanovic discloses the radio resources of the communication link with the base station according to the second wireless communication technology are maintained (Fig.4 [0059], the LTE-WLAN communication link with the eNB base station according to the second wireless communication technology WLAN are maintained).

Regarding claim 13, Intel, Damnjanovic and Vaks disclosed all the elements of claim 8 as stated above wherein Intel further discloses the wireless communication activity comprises one or more of:
a periodic data exchange with a paired device; a data exchange associated with a continuity service between the wireless device and another wireless device; or
a scan for service according to the second wireless communication technology (page 1 2. Discussion lines 1-24, a scan for service according to the second wireless communication technology WLAN availability). Additionally, Damnjanovic discloses wherein the wireless communication activity comprises one or more of:

a scan for service according to the second wireless communication technology (Fig.5 [0069], a periodically data exchange with a paired device in LTE-WLAN aggregation).

Regarding claim 14, Intel discloses wherein establish a communication link with a base station, wherein the communication link with the base station aggregates radio resources according to a first wireless communication technology and a second wireless communication technology (see title, where LWA stands for LTE-WLAN aggregation);
determine to perform wireless communication activity with another device according to the second wireless communication technology, wherein the wireless communication activity with the other device is not associated with the communication link with the base station (section 1 and page 2 lines 1-3, where the suspension of WLAN for LWA is triggered to the eNB so as to allow the UE to perform WLAN micro transactions with other devices in other wireless LANs); and
determine whether to suspend or terminate use by the communication link with the base station of radio resources according to the second wireless communication technology (second line on page 2, where the UE informs the eNB that no WLAN resources can be used for LWA) to perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity.
	However, Intel does not specifically disclose an apparatus configured for implementation in a wireless device, comprising: one or more processing elements, (Fig.1 [0037], an apparatus configured for implementation in a wireless device), comprising:
one or more processing elements (Fig.1 [0020], processor), wherein the one or more processing elements are configured to cause the wireless device to (Fig.11 [0114], the processor/processing element are configured to cause the wireless device): perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity (Fig.6A-C [0071], wireless communication activity based on one or more characteristics of the wireless communication activity e.g., periodic/length, threshold or event-based and Fig.13 [0124]-[0127], LTE-WLAN wireless communication activity based on one or more characteristics of the wireless communication activity e.g., comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Intel to incorporate the teaching of Damnjanovic in order to achieve a maximum data rate for current channel conditions and the current modulation and coding scheme.
	It would have been beneficial to use the WLAN downlink scheduling intervals which may be both periodic and threshold or event-based, such that WLAN downlink 
	Even though Intel and Damnjanovic disclose wherein perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity but Intel and Damnjanovic does not expressly discloses one or more characteristics of the wireless communication activity, in the same field of endeavor, Vaks teaches wherein perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity (Fig.1-3 [0042], performing wireless communication activity/synchronous processing based on one or more characteristics of the wireless communication activity e.g., comparing the expected response time of the service request to a response time threshold).	
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Intel and Damnjanovic to incorporate the teaching of Vaks in order to provide for efficient management of service platform resources.


Regarding claim 15, Intel, Damnjanovic and Vaks disclosed all the elements of claim 14 as stated above wherein Intel further discloses wherein the one or more characteristics of the wireless communication activity comprise at least an expected length of the wireless communication activity (page 2 lines 1-30, the one or more characteristics of the wireless communication activity comprise availability duration of WLAN suspend-resume procedure (i.e., at least an expected length) to allow the wireless communication activity/ WLAN micro transactions as shown in WLAN Connection Status Report message of Appendix A),
wherein the one or more processing elements are configured to cause the wireless  device to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is below an expected length threshold (page 2 lines 1-30, the wireless device is configured to suspend use by the communication link with the eNB base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity/ WLAN micro transactions if the availability duration of WLAN micro transactions/ the wireless communication activity is below an expected length threshold/ availability duration of WLAN suspend-resume procedure as shown in WLAN Connection Status Report message of Appendix A),
wherein the one or more processing elements are configured to cause the wireless device to terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication
activity is above the expected length threshold (page 2 lines 1-30, the wireless device is configured to suspend use by the communication link with the eNB base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity/ WLAN micro transactions if the availability duration of WLAN micro transactions/ the wireless communication activity is above the expected length threshold/ availability duration of WLAN suspend-resume procedure as shown in WLAN Connection Status Report message of Appendix A). Damnjanovic also discloses wherein the one or more characteristics of the wireless communication activity comprise at least an expected length of the wireless communication activity (Fig.6A-C [0071], one or more characteristics of the wireless communication activity comprise periodic/length, threshold or event-based of the wireless communication activity upon scheduling interval period and Fig.13 [0124]-[0127], LTE-WLAN wireless communication activity based on one or more characteristics of the wireless communication activity e.g., comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370), wherein the one or more processing elements are configured to cause the wireless  device to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is below an expected length threshold (Fig.6A-C [0071], the wireless device is configured to suspend use by the communication link with the LTE base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity (by comparing) if the availability interval period of the wireless communication activity is below threshold or event-based and Fig.13 [0124]-[0127], comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370 to suspend use by communication link with the LTE base station), wherein the one or more processing elements are configured to cause the wireless device to terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is above the expected length threshold (Fig.6A-C [0071], the wireless device is configured to terminate use by the communication link with the LTE base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity (by comparing) if the availability interval period of the wireless communication activity is above threshold or event-based and Fig.13 [0124]-[0127], comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370 to terminate use by communication link with the LTE base station). Vaks further discloses wherein if the expected length of the wireless communication activity is below or above the expected length threshold (Fig.1-3 [0042], comparing/performing wireless communication activity/synchronous processing based on the expected response time of the service request to a response time threshold).

Regarding claim 16, Intel, Damnjanovic and Vaks disclosed all the elements of claim 14 as stated above wherein Intel further discloses when the one or more processing elements determine to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity, the one or more processing elements are further configured to:
provide an indication to the base station to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device (page 2 lines 1-4, provide an indication to the eNB base station to suspend use of radio resources (e.g., temporarily not available) according to the second wireless communication technology WLAN when communicating with the wireless device UE); perform, after providing the indication to the base station to suspend use of radio
resources according to the second wireless communication technology when communicating with the wireless device, the wireless communication activity (page 2 lines 1-30, perform the wireless communication activity/WLAN micro transactions after providing the indication to the eNB base station to suspend use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE); and
provide, after performing the wireless communication transaction, an indication to the base station to resume use of radio resources according to the second wireless
communication technology when communicating with the wireless device (page 2 lines 1-30, provide an indication/inform to the eNB base station to resume use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE after performing the wireless communication transaction).

Regarding claim 17, Intel, Damnjanovic and Vaks disclosed all the elements of claim 16 as stated above wherein Intel further discloses wherein the indication to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology (page 2 lines 1-30, the indication to suspend use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE is provided using the first wireless communication technology LTE), and wherein the indication to resume use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology (page 2 lines 1-30, the indication to resume use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology).

Regarding claim 18, Intel, Damnjanovic and Vaks disclosed all the elements of claim 14 as stated above wherein Intel further discloses the radio resources of the communication link with the base station according to the second wireless communication technology are maintained when used by the communication link with the base station of radio resources according to the second wireless communication technology is suspended (page 2 lines 1-30, the radio resources of the communication link with the eNB base station according to the second wireless communication technology WLAN are maintained (e.g., without initiating the WT Release procedure/ without terminating LWA) when used by the communication link with the eNB base station of radio resources through LTE according to the second wireless communication technology WLAN is suspended). Additionally, Damnjanovic discloses the radio resources of the communication link with the base station according to the second wireless communication technology are maintained (Fig.4 [0059], the LTE-WLAN communication link with the eNB base station according to the second wireless communication technology WLAN are maintained).

Regarding claim 19, Intel, Damnjanovic and Vaks disclosed all the elements of claim 14 as stated above wherein Intel further discloses the wireless communication activity comprises one or more of:

a scan for service according to the second wireless communication technology (page 1 2. Discussion lines 1-24, a scan for service according to the second wireless communication technology WLAN availability). Additionally, Damnjanovic discloses wherein the wireless communication activity comprises one or more of:
a periodic data exchange with a paired device; a data exchange associated with a continuity service between the wireless device and another wireless device; or
a scan for service according to the second wireless communication technology (Fig.5 [0069], a periodically data exchange with a paired device in LTE-WLAN aggregation).

Regarding claim 20, Intel, Damnjanovic and Vaks disclosed all the elements of claim 14 as stated above wherein Intel further discloses the first wireless communication technology comprises a cellular communication technology, wherein the second wireless communication technology comprises a wireless local area networking (WLAN) technology (page 1 1. Introduction lines 1-7, the first wireless communication technology comprises a cellular communication technology RAN2 LTE supporting LWA, wherein the second wireless communication technology comprises a wireless local area networking (WLAN) technology).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bitran (US Patent. No.: US 8160001 B2) teaches Multi-Function Wireless Terminal.

Kim et al. (Pub. No.: US 2016/0337254 A1) teaches Method for Controlling Transmission of Data.

Vajapeyam et al. (US Patent. No.: US 9414430 B2) teaches Techniques for Managing Radio Link Failure Recovery for a User Equipment Connected to a WWAN and a WLAN.

Lee et al. (Pub. No.: US 2016/0338133 A1) teaches Techniques for Managing Communication Links of a Plurality of Radio Access Technologies (RATs).

Yoo et al. (Pub. No.: US 2014/0211655 A1) teaches Radio Link Monitoring (RLM) and Reference Signal Received Power (RSRP) Measurement for Heterogeneous Networks.

Kim et al. (Pub. No.: US 2015/0289237 A1) teaches Method and Apparatus for Receiving Data.

Sirotkin et al. (Pub. No.: US 2016/0128110 A1) teaches Apparatus, System and Method of Communicating between a Cellular Manager and a User Equipment (UE) via WLAN Access Device.


Qian et al. (Pub. No.: US 2010/0202472 A1) teaches Multi-Rate Multi-Receiver Multi-Response Aggregation.

Fadell et al. (Pub. No.: US 2015/0116106 A1) teaches Handling Visitor Interaction at a Smart-Home in a Do Not Disturb Mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414